Citation Nr: 1025045	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-10 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Francisco, 
California


THE ISSUE

Entitlement to reimbursement for the cost of care at Hillside 
Care Center and Canyon Manor from July 10th, 1998 to September 
22nd, 1998.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 
1974 to November 1978.

This matter comes before the Board of Veterans' Appeals  (Board) 
on appeal from a decision of a Department of Veterans Affairs 
(VA) medical center (MC) in San Francisco, California, which 
denied the benefit sought on appeal. 

The Veteran testified before the undersigned Acting Veterans Law 
Judge in June 2009.  A copy of the transcript of this hearing has 
been associated with the claims file.  The Veteran submitted 
additional evidence, but waived initial consideration of this 
evidence by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304.


FINDING OF FACT

The Veteran was transferred to Hillside Care Center and Canyon 
Manor from July 10th 1998 to September 22nd 1998 for treatment 
analogous to nursing home care.


CONCLUSION OF LAW

There is no legal entitlement to reimbursement for the cost of 
care at Hillside Care Center and Canyon Manor from July 10th, 
1998 to September 22nd, 1998.  38 U.S.C.A. §§ 1703, 1720 (West 
2002 & Supp. 2009); 38 C.F.R. § 17.46





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA provides, among other things, 
for notice and assistance to VA claimants under certain 
circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA.  
See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 
 The intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.   

After review of the record, the Board finds that this issue is 
dependent upon interpretation of the law.  The pertinent facts 
are not in dispute.  That is, this case is resolved by applying 
the undisputed facts to the applicable law and regulations.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held that 
when the interpretation of a statute is dispositive of the issue 
on appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Thus, the Board finds that this appeal is ripe 
for adjudication without further consideration of the VCAA.
 


Law and Regulations

As a 100 percent service-connected Veteran, payment and 
reimbursement of the expenses of hospital care and other medical 
services not previously authorized is provided if certain 
requirements are met.  Among the requirements is that the care be 
provided in a medical emergency.  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.

VA law and regulations also outline VA authority to contract for 
hospital care and medical services in non-VA facilities.  
38 U.S.C.A. §§ 1703, 1720; 38 C.F.R. § 17.46.  Regarding a 
transfer to a non-VA nursing home, 38 U.S.C.A. § 1720 provides 
that the Secretary may transfer to a non-VA nursing home, for 
care at the expense of the United States, a veteran who has been 
furnished care by the Secretary in a facility under the direct 
jurisdiction of the Secretary, under certain circumstances.  The 
regulation further provides, in pertinent part, that the 
Secretary may authorize for any veteran requiring nursing home 
care for a service-connected disability direct admission for such 
care at the expense of the United States to any non-VA nursing 
home.  38 U.S.C.A. § 1720.

Factual Background

The Veteran is 100 percent service-connected for a psychiatric 
disability.  The Veteran seeks reimbursement for the cost of the 
private care provided from July 10th, 1998 to September 22nd, 
1998.  The Veteran was transferred from a VA facility, at which 
he had been receiving psychiatric care.  

During the time in question, a state Superior Court appointed a 
Conservator.  In a September 1998 VA document, a social worker 
wrote that the Veteran had not realized that he was paying for 
his private care.  Earlier documents reveal that the Conservator 
had knowledge that the Veteran was paying for the care, and that 
there was no VA contract to pay for these services.

The Veteran has asserted that VA had an obligation to inform him 
that he was paying for treatment, as he had never had to pay for 
treatment previously.  He has also asserted that he was 
discriminated against, that VA took advantage of him, and did not 
try to place him in a VA facility, as had previously been done.

Analysis

The Board finds that entitlement to reimbursement is not 
warranted.  As outlined above, the law and regulations provide 
for reimbursement for non-VA care in emergency situations, if 
certain criteria are met.  In this case, however, neither the 
Veteran nor the evidence of record indicates that the care was 
for emergency treatment.  In these circumstances, reimbursement 
is not warranted for this 100 percent service-connected Veteran 
on this basis.  38 C.F.R. § 17.120.

The Board is aware that the Hillside Care Center is described as 
a nursing home by the Veteran and the evidence indicates that the 
Canyon Manor is more exclusively for psychiatric treatment.  The 
Board finds based on the description of the use of these 
facilities by the Veteran that they both are nursing homes for 
purposes of the applicable law and regulations.  Pertinent VA law 
and regulations also provide that VA may pay for non-VA nursing 
homes in certain situations.  The Veteran meets the criteria for 
VA considering paying for such care, but in this case, VA did not 
pay for such care or continue to contract for the care.

The VAMC explained that such payment contracts were stopped due 
to budgetary constraints during the period in question.  The 
Board can find no basis for finding this an act of discrimination 
against the Veteran.  Further, VA has communicating with a state-
appointed custodians, and there was no duty to otherwise inform 
the Veteran.  Therefore, although the Board is sympathetic to the 
Veteran's concerns, the Board can find no legal basis under which 
VA was required to pay for this non-VA care, rather it was 
discretionary (may).  Thus, under the applicable law and 
regulations, as applied to the facts of this appeal, entitlement 
to reimbursement for the cost of care at Hillside Care Center and 
Canyon Manor from July 10th, 1998 to September 22nd, 1998 is 
denied as a matter of law.
 


ORDER

Entitlement to reimbursement for the cost of care at Hillside 
Care Center and Canyon Manor from July 10th, 1998 to September 
22nd, 1998 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


